Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendment to the drawings, filed on 03/30/2022, the previous objection to the drawings have been withdrawn.
Due to the amendment to the specification, filed on 03/30/2022, the previous objection to the specification has been withdrawn.
Due to the amendment to the claims, filed on 03/30/2022, the previous objection to the claims have been withdrawn.
Applicant’s arguments, see  p. 10 and p. 12, filed 03/30/2022, with respect to the rejection under 35 USC 103 have been fully considered and are persuasive.  The rejection  of claims has been withdrawn. 
Specifically, applicant argues and shows that Salters was commonly owned and no longer available as prior art.
Applicant’s arguments with respect to claim(s) 1-2, 6, 8 , 10-12, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
After further search and consideration, a new ground of rejection is below. Therefore, the office action is a non-final rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 9, 10, 11, 12, 14, 15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews, J. et al. U.S. Patent No. US 5929453 A (hereinafter Andrews) and in view of Salters, B. A. et al. WO 2014188347 A1 (hereinafter Salters) and Titus, J. et al. U.S. Patent No. US 5308505 A (hereinafter Titus).
Regarding claim 1, Andrews teaches an anti-biofouling system (This corresponds to item 100, which is anti-biofouling system as described in column 3 lines 42-45 and in Fig. 3 in Andrews. Note that Fig. 3 is another embodiment of the invention.) comprising an UV-emitting element (Item 100 corresponds also the UV-emitting element.), wherein the UV-emitting element comprises a UV radiation exit window (Item 103 in Fig. 3, which is the “optically transparent window 103” cited in column 4 line 19 in Andrews, represents the UV radiation exit window.), wherein the UV-emitting element at least partly encloses a light source (This corresponds to the “optical energy source 106” mentioned in column 4 lines 29-30 and item 106 in Fig. 3 in Andrews) configured to provide UV radiation (Item 106 provides UV radiation cited in column 4 lines 31-32 in Andrews.), wherein the UV radiation exit window comprises an upstream window side (This corresponds to the side of “optically transparent window 103” within the UV-emitting element.) and a downstream window side (This corresponds to the side of “optically transparent window 103” exposed to the water in Fig. 3 in Andrews.), wherein the UV- emitting element also at least partly encloses an optical sensor (Items PD in Fig. 3 and cited in represent the optical sensor.) configured to sense radiation (This pertains to item 126 in Fig. 3, which is the fluorescent optical signal 126 mentioned in column 4 line 54-55, in Andrews.) emanating from the downstream window side (This refers to the arrow of item 126 entering to the downstream window as shown in Fig. 3 in Andrews.) and originating from the light source (This refers to item 116 in Fig. 3, which is the “excitation optical beam 116” mentioned in column 4 line 49, originated from the light source item 106 in Fig. 3 in Andrews.), and configured to provide a corresponding optical sensor signal (This pertains to the item 132, which is the optical signal 132 mentioned in column 4 lines 59-60 in Andrews.).
However, Andrews is silent with respect to the UV radiation exit window is configured to transmit at least part of the UV radiation of the light source and wherein the anti-biofouling system is further configured to provide said UV radiation in dependence of said optical sensor signal.
Salters, from the same field of endeavor as Andrews, teaches the UV radiation exit window (This corresponds to the “an emission surface 23” cited in p. 17 line 29 in Salters.) is configured to transmit at least part of the UV radiation (This pertains to Fig. 12 in Salters, where the UV light 9 is partly transmitted to the environment E through the exit window 23. See p. 18 lines 20-24 in Salters. See the annotated Fig. below.) of the light source (This corresponds to item 530 in Fig. 12.).

    PNG
    media_image1.png
    338
    986
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Salters to Andrews to have the UV radiation exit window configured to transmit at least part of the UV radiation of the light source for the purpose of targeting biofouling organism in order to prevent fouling on hulls of ships and marine objects (See p. 13 lines 18-20 in Salters.).
Andrews, when modified by Salters, does not teach the anti-biofouling system is further configured to provide said UV radiation in dependence of said optical sensor signal.
Titus, from the same field of endeavor as Andrews, teaches the anti-biofouling system is further configured to provide said UV radiation (This corresponds to “ultraviolet light rays 2” mentioned in column 3 line 38 in Fig. 1 in Titus) in dependence of said optical sensor signal (This pertains to the “ultraviolet sensor 7” that detects the UV intensity changes which provides a feedback signal to the lamp intensity unit 9 to automatically adjust the UV intensity as described in column 3 lines 44-54 in Titus. This means the UV radiation is dependent on the optical sensor signal.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Titus to Andrews, when modified by Salters, to have the anti-biofouling system further configured to provide said UV radiation in dependence of said optical sensor signal for the purpose of maintaining the intensity of the UV radiation at 20 µwatt/cm2 (see column 3 lines 51-54 in Titus ) in order to kill  barnacle larvae and prevent their attachment to the underwater surface (See Abstract lines 4-5 in Titus.).
Regarding claim 2, Andrews, when modified by Salters, does not teach the anti-biofouling system according to claim 1, wherein the anti-biofouling system is configured to control the intensity of said UV radiation in dependence of said optical sensor signal.
Titus, from the same field of endeavor as Andrews, teaches the anti-biofouling system is configured to control the intensity of said UV radiation in dependence of said optical sensor signal (This is described in column 3 lines 51-54 where the intensity of the UV radiation is controlled by the optical sensor control unit 8 in Fig. 1 in Titus.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Titus to Andrews, when modified by Salters and Titus, to have the anti-biofouling system configured to control the intensity of said UV radiation in dependence of said optical sensor signal in order to kill  barnacle larvae and prevent their attachment to the underwater surface (See Abstract lines 4-5 in Titus.).
Regarding claim 3, Andrews when modified by Salters, teaches the anti-biofouling system according to claim 1, wherein the light source has a variable spectral distribution of the UV radiation (The variable spectral distribution of the UV radiation corresponds to “the ultraviolet light range, generally having wavelengths of about 150 to 400 nanometers” cited in column 8 lines 40-41 in Andrews.).
However, Andrews when modified by Salters is silent with respect to the anti-biofouling system is configured to control the spectral distribution of said UV radiation in dependence of said optical sensor signal.
Titus, from the same field of endeavor as Andrews, teaches the anti-biofouling system is configured to control the spectral distribution of said UV radiation (The spectral distribution of said UV radiation corresponds to the “ultraviolet light having a wavelength of 250 ± 10 nanometers” cited in column 3 lines 56-57 in Titus) in dependence of said optical sensor signal (The optical sensor, which is sensor control unit in Titus, controls the spectral distribution of said UV radiation at a minimum of 20 µwatt/cm2 cited in column 3 lines 51-54 in Titus.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Titus to Andrews, when modified by Salters, to have the anti-biofouling system configured to control the spectral distribution of said UV radiation in dependence of said optical sensor signal in order to kill  barnacle larvae and prevent their attachment to the underwater surface (See Abstract lines 4-5 in Titus.).
Regarding claim 9, Andrews, when modified by Salters does not teach the anti-biofouling system according to claim 1, wherein the anti-biofouling system is further configured to control one or more of the spectral distribution and the intensity of said UV radiation in dependence of a spectral distribution of the received radiation.
Titus, from the same field of endeavor as Andrews, teaches the anti-biofouling system according to claim 1, wherein the anti-biofouling system is further configured to control one or more of the spectral distribution (The spectral distribution of said UV radiation corresponds to the “ultraviolet light having a wavelength of 250 ± 10 nanometers” cited in column 3 lines 56-57 in Titus) and the intensity of said UV radiation (This corresponds to the anti-biofouling system of Fig. 1 which increases the UV radiation intensity to a minimum of 20 µwatt/cm2 due to the changes in the turbidity of seawater as described in column 3 lines 44-54 in Titus. An increase in the turbidity of the sea water indicates a decrease in UV intensity.) in dependence of a spectral distribution of the received radiation (This pertains to the “ultraviolet sensor 7” that detects the UV intensity changes which provides a feedback signal to the lamp intensity unit 9 to automatically adjust the UV intensity as described in column 3 lines 44-54 in Titus. This means the spectral distribution of the UV radiation is dependent on the optical sensor signal.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Titus to Andrews, when modified by Salters, to have The anti-biofouling system according to claim 1, wherein the anti-biofouling system is further configured to control one or more of the spectral distribution and the intensity of said UV radiation in dependence of a spectral distribution of the received radiation. in order to kill barnacle larvae and prevent their attachment to the underwater surface (See Abstract lines 4-5 in Titus.).
Regarding claim 10, Andrews, when modified by Salters, does not teach the anti-biofouling system according to claim 1, further including a control element configured (i) to correct the sensor signal for a dependency on the UV radiation intensity of the light source and/or (ii) configured to minimize variations in the UV radiation intensity of the light source.
Titus, from the same field of endeavor as Andrews, teaches the anti-biofouling system according to claim 1, further including a control element (This corresponds to the “sensor control unit 8” cited in column 3 lines 48-49 in Titus) configured to correct the sensor signal for a dependency on the UV radiation intensity of the light source (The “sensor control unit 8” configured to correct the sensor signal for a dependency on the UV radiation intensity of the light source to a minimum of 20 µwatt/cm2 mentioned in column 3 lines 51-54 in Titus.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Titus to Andrews, when modified by Salters, to have the anti-biofouling system according to claim 1, further including a control element configured to correct the sensor signal for a dependency on the UV radiation intensity of the light source in order to kill  barnacle larvae and prevent their attachment to the underwater surface (See Abstract lines 4-5 in Titus.).
Regarding claim 11, Andrews teaches the anti-biofouling system according to claim 1, further comprising a control system (This corresponds to item 102 which is the control system of the UV-emitting element in Fig. 3 in Andrews.) enclosed by the UV-emitting element.
Regarding claim 12, the missing limitation is that the anti-biofouling system “comprising a plurality of light sources, wherein the light sources comprise LEDs.”
Salters, from the same field of endeavor as Andrews, teaches the anti-biofouling system according to claim 1, comprising a plurality of light sources, wherein the light sources comprise LEDs (This pertains to “the light sources are UV LEDs” cited in p. 6 line 33 in Salters.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Salters to the modified device of Andrews, to have the anti-biofouling system according to claim 1, comprising a plurality of light sources, wherein the light sources comprise LEDs because it is relatively smaller in packages and consume less power than other types of light sources (See p. 4 lines 24-25 in Salters.).
Regarding claim 14, the missing limitation is that “an object that during use is at least partly submerged in water, the object comprising the anti-biofouling system according to claim 1, wherein the UV-emitting element is configured to irradiate with UV radiation during an irradiation stage one or more of (i) a part of an external surface of said object and (ii) water adjacent to said part of said external surface, wherein the object is selected from the group consisting of a vessel and an infrastructural object.”
Salters, from the same field of endeavor as Andrews, teaches an object (This pertains to “hulls of ships” cited in p. 19 line 15 in Salters.) that during use is at least partly submerged in water (During operation, the ship is partially submerged in water.), the object comprising the anti-biofouling system according to claim 1, wherein the UV-emitting element is configured to irradiate with UV radiation during an irradiation stage one or more of (i) a part of an external surface of said object (This is described in p. 5 lines 29-32 in Salters.) and (ii) water adjacent to said part of said external surface (This corresponds to “any object coming into contact with natural water” mentioned in p. 19 lines 17-18 in Salters.), wherein the object is selected from the group consisting of a vessel and an infrastructural object (The object here is a hull of ship.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Salters to the modified device of Andrews, to have an object that during use is at least partly submerged in water, the object comprising the anti-biofouling system according to claim 1, wherein the UV-emitting element is configured to irradiate with UV radiation during an irradiation stage one or more of (i) a part of an external surface of said object and (ii) water adjacent to said part of said external surface, wherein the object is selected from the group consisting of a vessel and an infrastructural object in order to keep the entire surface clean from fouling (See p. 4 line 30 in Salters.).
Regarding claim 15, the missing limitation is that “a method of providing an anti-biofouling system as defined in claim 1 to an object, that during use is at least temporarily exposed to water, the method comprising providing the anti-biofouling system to the object with the UV- emitting element configured to provide said UV radiation to one or more of a part of an external surface of the object and water adjacent to said part.”
Salters, from the same field of endeavor as Andrews, teaches a method of providing an anti-biofouling system as defined in claim 1 to an object (This refers to the “hull of a ship” in p. 4 line 31 in Salters.), that during use is at least temporarily exposed to water (See p. 19 lines 17-18 in Salters.), the method comprising providing the anti-biofouling system to the object with the UV- emitting element configured to provide said UV radiation to one or more of a part of an external surface of the object and water adjacent to said part (This is described in p. 4 lines 29-31 in Salters. During use of the anti-biofouling system, the hull of the object is adjacent to the water.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Salters to modified device of Andrews to have method of providing an anti-biofouling system as defined in claim 1 to an object, that during use is at least temporarily exposed to water, the method comprising providing the anti-biofouling system to the object with the UV- emitting element configured to provide said UV radiation to one or more of a part of an external surface of the object and water adjacent to said part in order to keep the entire surface clean from fouling (See p. 4 line 30 in Salters.).
Regarding claim 19, the missing limitation is that “the object of claim 14, wherein the anti-biofouling system is configured to control the intensity of said UV radiation in dependence of said optical sensor signal.”
Titus, from the same field of endeavor as Andrews, teaches the anti-biofouling system is further configured to provide said UV radiation (This corresponds to “ultraviolet light rays 2” mentioned in column 3 line 38 in Fig. 1 in Titus) in dependence of said optical sensor signal (This pertains to the “ultraviolet sensor 7” that detects the UV intensity changes which provides a feedback signal to the lamp intensity unit 9 to automatically adjust the UV intensity as described in column 3 lines 44-54 in Titus. This means the UV radiation is dependent on the optical sensor signal.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Titus to the modified device of Andrews to have the anti-biofouling system further configured to provide said UV radiation in dependence of said optical sensor signal for the purpose of maintaining the intensity of the UV radiation at 20 µwatt/cm2 (see column 3 lines 51-54 in Titus ) in order to kill  barnacle larvae and prevent their attachment to the underwater surface (See Abstract lines 4-5 in Titus.).
Regarding claim 20, the missing limitation is that “the method of claim 15, further comprising controlling the intensity of said UV radiation in dependence of said optical sensor signal.”
Titus, from the same field of endeavor as Andrews, teaches the method of claim 15, further comprising controlling the intensity of said UV radiation (This corresponds to “ultraviolet light rays 2” mentioned in column 3 line 38 in Fig. 1 in Titus) in dependence of said optical sensor signal (This pertains to the “ultraviolet sensor 7” that detects the UV intensity changes which provides a feedback signal to the lamp intensity unit 9 to automatically adjust the UV intensity as described in column 3 lines 44-54 in Titus. This means the UV radiation is dependent on the optical sensor signal.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Titus to the modified device of Andrews to have the method of claim 15, further comprising controlling the intensity of said UV radiation in dependence of said optical sensor signal for the purpose of maintaining the intensity of the UV radiation at 20 µwatt/cm2 (see column 3 lines 51-54 in Titus) in order to kill  barnacle larvae and prevent their attachment to the underwater surface (See Abstract lines 4-5 in Titus.).
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews, Salters, and Titus as applied to claim 1 above, and further in view of Feng, Y. et al. WO 2014170075 A1 (hereinafter Feng).
Regarding claim 4, the modified device of claim 1, fail to disclose “the optical sensor is configured to sense UV radiation reflected by said the UV radiation exit window, and wherein the anti-biofouling system is configured to increase intensity of said UV radiation when the optical sensor senses a reduction in UV radiation.”
Titus, from the same field of endeavor as Andrews, teaches wherein the anti-biofouling system is configured to increase intensity of said UV radiation when the optical sensor senses a reduction in UV radiation (This corresponds to the anti-biofouling system of Fig. 1 which increases the UV radiation intensity to a minimum of 20 µwatt/cm2 due to the changes in the turbidity of seawater as described in column 3 lines 44-54 in Titus. An increase in the turbidity of the sea water indicates a decrease in the UV intensity.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Titus to the modified device of Andrews to have the anti-biofouling system configured to increase intensity of said UV radiation when the optical sensor senses a reduction in UV radiation in order to kill  barnacle larvae and prevent their attachment to the underwater surface (See Abstract lines 4-5 in Titus.).
Still lacking the limitation such as, “the optical sensor is configured to sense UV radiation reflected by said the UV radiation exit window”.
 Feng, from the same field of endeavor as Andrews, teaches the optical sensor (This pertains to item 411 in Fig. 1, which is an ultraviolet detector cited in p. 9 lines 26-27 in Feng.) is configured to sense UV radiation reflected by said the UV radiation exit window (This corresponds to item 411 that can also detect “ultraviolet ray from an actuator 422 of the control execution means 42” cited in p. 9 lines 33-34 in Feng. This means that the ultraviolet detector detects UV radiation reflected by the cover 2 in Fig. 1 in Feng.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Feng to Andrews, when modified by Salters and Titus, to have the optical sensor is configured to sense UV radiation reflected by said the UV radiation exit window in order to automatically switch on/off the ultraviolet lamp (see p. 10 line 5 in Feng).
Regarding claim 7, Andrews, when modified by Salters and Titus, does not teach the optical sensor is configured to sense said UV radiation.
Feng, from the same field of endeavor as Andrews, teaches the optical sensor (This pertains to item 411 in Fig. 1, which is an ultraviolet detector cited in p. 9 lines 26-27 in Feng.) is configured to sense UV radiation (This corresponds to item 411 that can also detect “ultraviolet ray from an actuator 422 of the control execution means 42” cited in p. 9 lines 33-34 in Feng. This means that the ultraviolet detector detects UV radiation in Fig. 1 in Feng.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Feng to Andrews, when modified by Salters and Titus, to have the optical sensor configured to sense UV radiation in order to automatically switch on/off the ultraviolet lamp (see p. 10 line 5 in Feng).
Claims 5, 6, 8, 16, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews, Salters, and Titus as applied to claim 1 above, and further in view of Gruener, G. et al. WO 2007093374 A1 (hereinafter Gruener).
Regarding claim 5, the modified device of claim 1 does not teach the light source is configured to provide at least part of said UV radiation within a total internal reflection critical angle with said radiation exit window, wherein the optical sensor is configured to sense scattered UV radiation, and wherein the anti- biofouling system is configured to increase intensity of said UV radiation when the optical sensor senses an increase in UV radiation.
Salters, from the same field of endeavor as Andrews, teaches light source is configured to provide at least part of said UV radiation within a total internal reflection critical angle with said radiation exit window (This refers to “at least part of the light 9 emitted from the light sources 5 via total internal reflection through the optical medium” cited in p. 14 lines 23-24 and see Fig. 7 in Salters.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Salters to Andrews, when modified by Salters and Titus, to have the light source configured to provide at least part of said UV radiation within a total internal reflection critical angle with said radiation exit window in order to scatter the UV light towards to the biofouling organism (See p. 14 lines 25-27 in Salters.).
Still lacking the limitation such as, “the anti- biofouling system is configured to increase intensity of said UV radiation when the optical sensor senses an increase in UV radiation
Titus, from the same field of endeavor as Andrews, teaches the anti- biofouling system is configured to increase intensity of said UV radiation (This corresponds to the anti-biofouling system of Fig. 1 which increases the UV radiation intensity to a minimum of 20 µwatt/cm2 due to the changes in the turbidity of seawater as described in column 3 lines 44-54 in Titus. An increase in the turbidity of the sea water indicates a decrease in the UV intensity.) when the optical sensor senses an increase in UV radiation (This pertains to the “ultraviolet sensor 7” that detects the UV intensity changes which provides a feedback signal to the lamp intensity unit 9 to automatically adjust the UV intensity as described in column 3 lines 44-54 in Titus. As the turbidity of the water increases, more UV radiation is reflected on the optical sensor.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Titus to the modified device of claim 1, to have the anti- biofouling system configured to increase intensity of said UV radiation when the optical sensor senses an increase in UV radiation in order to kill  barnacle larvae and prevent their attachment to the underwater surface (See Abstract lines 4-5 in Titus.).
However, Andrews, when modified by Salters and Titus, is still silent with respect to the optical sensor is configured to sense scattered UV radiation and the anti- biofouling system is configured to increase intensity of said UV radiation when the optical sensor senses an increase in UV radiation.
Gruener, from the same field of endeavor as Andrews, teaches the optical sensor is configured to sense scattered UV radiation (This corresponds to “the light scattered and/or reflected by the deposit or biofilm from the inside surface of the vessel wall to the light detector” mentioned in p. 11 paragraph 3 lines 3-6 in Gruener.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Gruener to Andrews, when modified by Salters and Titus, to have the optical sensor configured to sense scattered UV radiation in order to determine the characteristic of the deposit (See Abstract line 1 in Gruener.).
Regarding claim 6, Andrews, when modified by Salters and Titus, does not teach the light source is configured to provide UV radiation and one or more of visible and infrared radiation.
Gruener, from the same field of endeavor as Andrews, teaches the light source is configured to provide UV radiation and one or more of visible and infrared radiation (This pertains to “the wavelengths of the light is within the range of from 150 nm to 10,000 nm” in p. 9 paragraph 4 line 3 in Gruener.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Gruener to Andrews, when modified by Salters and Titus, to have the light source configured to provide UV radiation and one or more of visible and infrared radiation in order for the spectral range be compatible with the wavelength of the light-emitting unit (See p. 12 paragraph 2 lines 9-10 in Gruener.).
Regarding claim 8, Andrews, when modified by Salters and Titus, does not teach the optical sensor is configured to sense one or more of visible and infrared radiation.
Gruener, from the same field of endeavor as Andrews, teaches the optical sensor is configured to sense one or more of visible and infrared radiation (This refers to “the spectral range may cover 400 to 980 nm” cited in p. 12 paragraph 2 lines 11-12 in Gruener. The spectral range corresponds to the range of the detector it can measure.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Gruener to Andrews, when modified by Salters and Titus, to have the optical sensor configured to sense one or more of visible and infrared radiation in order to gain deeper information about the composition of the deposits (See p. 12 paragraph 3 lines 4-7 in Gruener.).
Regarding claim 16, Andrews, when modified by Salters and Titus, is silent with respect 
the optical sensor is configured to sense the one or more of visible and infrared radiation and is configured to provide said corresponding sensor signal in response to the one or more of visible and infrared radiation.
Gruener, from the same field of endeavor as Andrews, teaches to the optical sensor (This corresponds to item 30 in Fig. 1 in Gruener.) is configured to sense the one or more of visible and infrared radiation (This represents the “the spectral range may cover 400 to 980 nm” cited in p. 12 paragraph 2 lines 11-12 in Gruener. The spectral range corresponds to the range of the detector it can measure.) and is configured to provide said corresponding sensor signal in response to the one or more of visible and infrared radiation (This refers to “the photodetector array detects light having a wavelength that is higher than the particular wavelength that is emitted by the light-emitting unit” mentioned in p. 12 paragraph 3 lines 3-4 in Gruener.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Gruener to Andrews, when modified by Salters and Titus, to have the anti-biofouling system of claim 6, wherein the optical sensor is configured to sense the one or more of visible and infrared radiation and is configured to provide said corresponding sensor signal in response to the one or more of visible and infrared radiation in order to gain deeper information about the composition of the deposits (See p. 12 paragraph 3 lines 4-7 in Gruener.).
Regarding claim 17, Andrews, when modified by Salters and Titus, is silent with respect to the anti-biofouling system of claim 1, comprising comprises a second light source configured to generate one or more of visible and infrared radiation.
Gruener, from the same field of endeavor as Andrews, teaches the anti-biofouling system of claim 1, comprising comprises a second light source (This corresponds to “two light-emitting units 18 and 20” cited in p. 14, paragraph 5, lines 1-2 in Gruener. Any of these two light sources can emit visible and infrared radiations.) configured to generate one or more of visible and infrared radiation (This pertains to “the wavelengths of the light are within the range of from 150 nm to 10,000 nm” in p. 9, paragraph 4, line 3 in Gruener.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Gruener to Andrews, when modified by Salters and Titus, to have the anti-biofouling system of claim 1, comprising comprises a second light source configured to generate one or more of visible and infrared radiation in order for the spectral range be compatible with the wavelength of the light-emitting unit (See p. 12 paragraph 2 lines 9-10 in Gruener.).
Regarding claim 18, Andrews, when modified by Salters and Titus, is silent with respect to the anti-biofouling system of claim 17, wherein the optical sensor is configured to sense the one or more of visible and infrared radiation and is configured to provide said corresponding sensor signal in response to the one or more of visible and infrared radiation.
Gruener, from the same field of endeavor as Andrews, teaches the optical sensor (This corresponds to item 30 in Fig. 1 in Gruener.) is configured to sense the one or more of visible and infrared radiation (This represents the “the spectral range may cover 400 to 980 nm” cited in p. 12 paragraph 2 lines 11-12 in Gruener. The spectral range corresponds to the range of the detector it can measure.) and is configured to provide said corresponding sensor signal in response to the one or more of visible and infrared radiation (This refers to “the photodetector array detects light having a wavelength that is higher than the particular wavelength that is emitted by the light-emitting unit” mentioned in p. 12 paragraph 3 lines 3-4 in Gruener.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Gruener to Andrews, when modified by Salters and Titus, to have the anti-biofouling system of claim 6, wherein the optical sensor is configured to sense the one or more of visible and infrared radiation and is configured to provide said corresponding sensor signal in response to the one or more of visible and infrared radiation in order to gain deeper information about the composition of the deposits (See p. 12 paragraph 3 lines 4-7 in Gruener.).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrews, Salters, and Titus as applied to claim 1 above, and further in view of Morgan, C. et al. U.S. Patent No. US 20110299095 A1 (hereinafter Morgan), Rangel et al. US Patent No. US 20100324455 A1 (hereinafter Rangel), and Syed, A. et al. US Patent No. US 20140151538 A1 (hereinafter Syed).
Regarding claim 13, Andrews teaches wherein the anti- biofouling system further comprises a plurality of optical sensors (See item PD Fig. 3 in Andrews and the annotated Fig. 3 below.).

    PNG
    media_image2.png
    737
    741
    media_image2.png
    Greyscale

However, the missing limitation is that “the anti-biofouling system according to claim 12, wherein the LEDs are configured to generate said UV radiation, wherein the LEDs comprise LED dies, and wherein the LED dies of neighboring LEDs have mutual light source distances (d1) selected from the range of 0.5-200 mm, wherein neighboring optical sensors have mutual optical sensor distances (d2) selected from the range of at least 4 cm, wherein the anti-biofouling system comprises a plurality of subsets of light sources and optical sensors, wherein each subset comprises one or more light sources and one or more optical sensors, wherein each subset is configured to provide said UV radiation of the one or more light sources in the subset in dependence of optical sensor signal of the one or more optical sensors in the subset.”
Salters, from the same field of endeavor as Andrews, teaches the anti-biofouling system according to claim 12, wherein the LEDs (This pertains to “the light sources are UV LEDs” cited in p. 6 line 33 in Salters.) are configured to generate said UV radiation (This corresponds to “the anti-fouling light is in the UV or blue wavelength range” mentioned in p. 22 lines 5-6 in Salters.), wherein the LEDs comprise LED dies (This is cited in p. 7 line 9 in Salters.), and wherein the LED dies of neighboring LEDs have mutual light source distances (d1) (This represents the separation distance between the light sources, which is item 3 in Salters' Fig. 7. See the annotated Fig. below.).

    PNG
    media_image3.png
    369
    482
    media_image3.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Salters to the modified device of Andrews to have the LEDs configured to generate said UV radiation, wherein the LEDs comprise LED dies, and wherein the LED dies of neighboring LEDs have mutual light source distances (d1) in order to  provide a better light uniformity on the emission surface (See p. 17, line 31 in Salters.).
Still lacking the limitation such as “the neighboring LEDs have mutual light source distances (d1) selected from the range of 0.5-200 mm, wherein neighboring optical sensors have mutual optical sensor distances (d2) selected from the range of at least 4 cm, wherein the anti-biofouling system comprises a plurality of subsets of light sources and optical sensors, wherein each subset comprises one or more light sources and one or more optical sensors, wherein each subset is configured to provide said UV radiation of the one or more light sources in the subset in dependence of optical sensor signal of the one or more optical sensors in the subset.”
Morgan teaches 5 LEDs separated by 7 mm from each other (see paragraph [0045] lines 7-10 in Morgan).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to apply the teachings of Morgan into the modified device of Andrews for the purposes of optimization of the UV radiation emitted by the LEDs (see paragraph [0045] lines 15-17 in Morgan).
Still lacking the limitation such as “the neighboring optical sensors have mutual optical sensor distances (d2) selected from the range of at least 4 cm, wherein the anti-biofouling system comprises a plurality of subsets of light sources and optical sensors, wherein each subset comprises one or more light sources and one or more optical sensors, wherein each subset is configured to provide said UV radiation of the one or more light sources in the subset in dependence of optical sensor signal of the one or more optical sensors in the subset.”
Rangel teaches two sensors are separated by 5 cm or more (see p. 3 paragraph [0031] lines 5-9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to apply the teachings of Rangel into the modified device of Andrews for the purpose of preventing the signals of the neighboring optical sensors from interfering from one another (see p. 3 paragraph [0031] lines 8-10 in Rangel).
However, Andrews, when modified by Salters, Titus, Morgan, and Rangel, does not teach the anti-biofouling system comprises a plurality of subsets of light sources and optical sensors, wherein each subset comprises one or more light sources and one or more optical sensors, wherein each subset is configured to provide said UV radiation of the one or more light sources in the subset in dependence of optical sensor signal of the one or more optical sensors in the subset.
Syed, from the same field of endeavor as Andrews, teaches the anti-biofouling system (See Fig. 3 in Syed) comprises a plurality of subsets of light sources and optical sensors (This corresponds to “combining several light sensors with different grids” cited in paragraph [0040], lines 14-15 in Syed. This means the grids contain subsets of the embodiment shown in Fig. 3.), wherein each subset comprises one or more light sources and one or more optical sensors (From Fig. 3 in Syed every subset comprises one or more light sources and one or more optical sensors.), wherein each subset is configured to provide said UV radiation (This refers to the light sources that generate “predominantly ultra violet light” cited in paragraph [0039], line 4 in Syed) of the one or more light sources in the subset in dependence of optical sensor signal of the one or more optical sensors in the subset (This is described in paragraph [0040], lines 12-28 in Syed. A wavelength of light is chosen such that the light is absorbed by either the organic layer or the water layer in dependence on the initial detection of the optical sensors.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Syed to Andrews, when modified by Salters, Titus, Morgan, and Rangel, to have the anti-biofouling system comprises a plurality of subsets of light sources and optical sensors, wherein each subset comprises one or more light sources and one or more optical sensors, wherein each subset is configured to provide said UV radiation of the one or more light sources in the subset in dependence of optical sensor signal of the one or more optical sensors in the subset in order to determine the presence of a fouling layer on the surface (See Abstract lines 6-8 in Syed.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thoren, M. et al. US 20120050520 A1, teaches a method and apparatus for anti-biofouling of optics in liquid environments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                       

/TARIFUR R CHOWDHURY/             Supervisory Patent Examiner, Art Unit 2886